Citation Nr: 1436745	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  12-32 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a disability evaluation in excess of 20 percent for the service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran appellant had active service from July 1943 to November 1945.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Paul, Minnesota.  The Board remanded the case for additional development in June 2013, and again in September 2013.  The case has now been returned to the Board for appellate review.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into account the existence of this electronic record.  


FINDINGS OF FACT

1.  The appellant's right ear hearing loss disability has been manifested by no more than Level VIII hearing acuity throughout the appeal period.

2.  The appellant's left ear hearing loss disability has been manifested by no more than Level IV hearing acuity throughout the appeal period.


CONCLUSION OF LAW

The criteria for a disability evaluation for the bilateral hearing loss in excess of 20 percent were not met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Table VI and Table VII, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating their claims for VA benefits has been codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In a claim for increase, the requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The appellant was provided notice in correspondence dated in January 2012 (prior to the May 2012 rating action).  His claim was subsequently readjudicated in the November 2012 Statement of the Case (SOC) and in the Supplemental Statements of the Case (SSOCs) issued in July 2013 and June 2014.  Mayfield, 444 F.3d at 1333.  With respect to the Dingess requirements, in the same January 2012 letter, the RO provided the appellant with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The United States Supreme Court has held that an error in VA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VA notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VA notice has been demonstrated in this case.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, private and VA treatment records have been associated with the claims file and the Veteran was afforded a VA audiometric examination in July 2013.

A medical opinion is adequate when it is based upon consideration of a veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The VA audiometric examination was conducted by a medical professional, and the associated report reflects review of the Veteran's hearing loss history.  The examination included reports of the symptoms for the claimed disability and demonstrated objective evaluations.  The VA examiner was able to assess and record the condition of the hearing loss disability in each ear.

The Board finds that the audiometric examination report is sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  In addition, it is not shown that the examination was in any way incorrectly prepared or that the VA examiner failed to address the clinical significance of the Veteran's claimed hearing loss in either ear.  Further, the VA examination report addressed the applicable criteria.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded an adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

A remand from the Board or from the United States Court of Appeals for Veterans Claims confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the Board remands issued in June 2013 and September 2013, documentation and/or interpretation of private and VA audiometric testing results were obtained and added to the evidence of record.  The appellant was afforded a VA examination (audiometric).  Therefore, substantial compliance has been achieved.

Furthermore, the Veteran was informed about the kind of evidence that was required and the kinds of assistance VA would provide, and he was supplied with the text of 38 C.F.R. § 3.159.  He did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical evidence needed for increased evaluations for hearing loss, as well as the assistance VA would provide.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

II.  Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant contends that he is entitled to an evaluation in excess of the currently assigned 20 percent rating for his service-connected bilateral hearing loss.  He maintains that his hearing loss is dimminishing at an alarming rate.  The appellant has reported having difficulty hearing sermons in church; having increasing difficulty communicating with his wife; having extreme difficulty communicating with family and friends in public places; and missing a great deal when attending entertainment venues.  

The law provides that disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the appellant or not, as well as the entire history of the veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

The severity of a hearing loss disability is determined by comparison of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Under 38 C.F.R. § 4.85(a), an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are to be conducted without the use of hearing aids.  

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000 and 4000 hertz, or Hz (cycles per second).  The Schedule allows for such audiometric test results to be translated into a numeric designation ranging from level I, for essentially normal acuity, to level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.

The appellant has submitted a private audiogram generated in December 2009.  As reflected in a July 2013 letter from the testing facility, the resulting pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
65
80
N/A
90
N/A
LEFT
35
65
N/A
90
N/A

Speech audiometry was tested by a test other than Maryland CNC.  Due to this, and because the appellant's hearing was not tested at 3000 Hertz, these private testing results are not adequate for adjudication purposes.  However, the Board does note that the results are similar to the VA audiometric results delineated below.

A May 2011 letter from this private facility indicates that the appellant reported experiencing difficulty hearing his wife.  This was described as occurring in quiet and noisy environments.

The appellant was afforded a VA audiology examination in May 2012; the examining VA audiologist reviewed the claims file.  The resulting pure tone thresholds from the associated audiometric testing, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
65
85
90
95
84
LEFT
50
75
75
75
69

Speech audiometry (Maryland CNC) revealed speech recognition ability of 66 percent in the right ear and 86 percent in the left ear.  

However, the examiner also stated that the test results should be considered inconsistent and unreliable.  The examiner also stated that the appellant's hearing impairment did not prevent attainment of gainful employment.  

In any case, these findings would result in a corresponding designation of Level VIII hearing acuity in the right ear and Level III in the left ear.  Using Tables VI and VII pursuant to 38 C.F.R. § 4.85, such findings would result in a 20 percent disability evaluation.

It should also be noted that the appellant's test results demonstrated an exceptional pattern of hearing in the right ear as set forth in 38 C.F.R. § 4.86.  This is so because while a pure tone threshold of 30 decibels or less at 1000 Hertz has never been shown, his right ear puretone thresholds were all 55 decibels or more.  38 C.F.R. § 4.86.  Using Table VIA, Numeric Designation of Hearing Impairment Based Only On Puretone Threshold Average, pursuant to 38 C.F.R. § 4.86, such findings result in a designation of Level VIII hearing acuity in the right ear.  However, the left ear did not meet the requirements a finding of an exceptional pattern of hearing because the left ear puretone thresholds were not all 55 decibels or more, and because the threshold at 2000 Hz was less than 70 decibels; the required results are not shown in any of the testing delineated below either.  The findings of Level VIII in the right ear and Level III in the left ear again result in a 20 percent disability evaluation for the appellant's bilateral hearing loss.

Review of the appellant's VA treatment records reveals that he underwent audiometric testing in March 2013, and the resulting pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
60
80
90
95
81
LEFT
35
65
65
75
60

Speech audiometry (Maryland CNC) revealed speech recognition ability of 78 percent in the right ear and 84 percent in the left ear.  These findings result in a corresponding designation of Level V hearing acuity in the right ear and Level III in the left ear.  Using Tables VI and VII pursuant to 38 C.F.R. § 4.85, such findings would result in a 10 percent disability evaluation.  However, as previously noted, an exceptional pattern of hearing in the right ear was shown.  Using Table VIA, Numeric Designation of Hearing Impairment Based Only On Puretone Threshold Average, pursuant to 38 C.F.R. § 4.86, such findings result in a designation of Level VII hearing acuity in the right ear.  The findings of Level VII in the right ear and Level III in the left ear again result in a 20 percent disability evaluation for the appellant's bilateral hearing loss.  

The appellant was afforded another VA audiology examination in July 2013; the examining audiologist reviewed the claims file.  The appellant reported that, in a crowded place such as a restaurant, he was unable to hear or understand the voices close to him although he could hear the background noise.  The examination included audiometric testing and the resulting pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
65
85
90
95
84
LEFT
35
70
70
75
62

Speech audiometry (Maryland CNC) revealed speech recognition ability of 52 percent in the right ear and 80 percent in the left ear.  These findings result in a corresponding designation of Level VIII hearing acuity in the right ear and Level IV in the left ear.  Using Tables VI and VII pursuant to 38 C.F.R. § 4.85, such findings result in a 20 percent disability evaluation.

An exceptional pattern of hearing in the right ear was shown.  Using Table VIA, Numeric Designation of Hearing Impairment Based Only On Puretone Threshold Average, pursuant to 38 C.F.R. § 4.86, such findings result in a designation of Level VIII hearing acuity in the right ear.  The findings of Level VIII in the right ear and Level IV in the left ear again result in a 20 percent disability evaluation for the appellant's bilateral hearing loss.  

Under Diagnostic Code 6100, a 20 percent evaluation is assigned where hearing is at Level VIII for one ear and Level IV for the other.  Under the pertinent regulations, a 20 percent rating is yielded by each set of VA audiometric testing results.  The requirements of 38 C.F.R. § 4.85 set out the numeric levels of impairment required for each disability rating, and those requirements are mandatory.  The Board must accordingly find that the preponderance of the evidence is against the appellant's claim for a disability evaluation in excess of 20 percent for his service-connected bilateral hearing loss.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of a veteran's hearing impairment disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.

In this case, the VA examiner of May 2012 indicated that the hearing impairment would not prevent the attainment of gainful employment.  The July 2013 examiner indicated that the appellant had difficulty understanding speech when there was noise.  The effects on the appellant's daily life, as noted by the various VA audiologists, included his complaints of difficulty understanding conversational speech and indicated difficulty with effective communication in situations where there was competing noise.  Thus, the VA audiology examination reports did include information concerning how the appellant's hearing impairment affects his daily functioning.  Further, the appellant was given the opportunity to provide additional evidence through his lay statements.

The Board is aware of the appellant's contentions concerning his difficulty with hearing, and has considered those contentions.  However, the objective clinical evidence of record does not support a disability evaluation in excess of 20 percent for his bilateral hearing loss at any time.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

Notwithstanding the above discussion, increased evaluations for the service-connected bilateral hearing loss could be granted if it were demonstrated that that particular disability presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  Given the appellant's complaints, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

The record reflects that the appellant has never required any hospitalization for his service-connected hearing loss and that the manifestations of the hearing loss are not in excess of those contemplated by the currently assigned rating.  Furthermore, although the appellant experiences occupational impairment, there is no indication in the record that the average industrial impairment from the service-connected bilateral hearing loss would be in excess of that contemplated by the assigned rating.  The Veteran's hearing loss is manifested by difficulty hearing speech and problems understanding conversations when there is background noise.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.

The Board finds no evidence that the bilateral hearing loss presents such an unusual or exceptional disability picture as to require an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  As discussed above, there are higher ratings available for hearing loss, but the required manifestations have not been shown in this case.  The Veteran's hearing loss is manifested by difficulty hearing speech.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  

In addition, the appellant has not offered any objective evidence of any symptoms due to the bilateral hearing loss that would render impractical the application of the regular schedular standards.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) (when evaluating an increased rating claim, it is well established that the Board may affirm an RO's conclusion that a claim does not meet the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on its own).  

Hence, the rating criteria contemplate the Veteran's disability picture.  No further discussion of extraschedular entitlement is required.  Referral for consideration of an extraschedular rating is therefore not warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board acknowledges that the appellant, in advancing this appeal, believes that his hearing loss deficits have been more severe than reflected by the assigned disability rating of 20 percent.  Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  However, the Court has repeatedly indicated that lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, supra.  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

The Board has carefully considered the Veteran's contentions.  In this case, however, the competent medical evidence offering the specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the bilateral hearing loss.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the service-connected bilateral hearing loss.  The clinical assessments of record are considered persuasive as to the appellant's degree of impairment due to hearing loss, since they consider the overall industrial impairment due to this service-connected condition.  

The preponderance of the most probative evidence is against the assignment of any higher rating for the service-connected bilateral hearing loss.  The findings needed for the next higher evaluation for the bilateral hearing loss are not currently demonstrated.  Since the preponderance of the evidence is against an allowance of a disability rating in excess of 20 percent for the service-connected bilateral hearing loss under the schedular criteria, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

A total rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the appellant has not contended that he is unemployable solely due to his hearing loss and the evidence of record, including the appellant's own statements, does not indicate that the hearing loss has interfered with the appellant's capacity to work.  Furthermore, unemployability due to the hearing loss disability has not been demonstrated in the evidence of record.  Therefore, the matter of entitlement to a total disability rating based on individual unemployability due to the hearing loss disability is not raised.

Finally, in light of the holding of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether the appellant is entitled to a "staged" rating for his hearing loss.  As reflected in the decision above, the Board has not found variation in his symptomatology or clinical findings that would warrant the assignment of any staged rating for the bilateral hearing loss at any time.  Based upon the record, the Board finds that at no time during the claim/appellate period has the hearing loss claim on appeal been more disabling than as currently rated.


ORDER

A disability evaluation in excess of 20 percent for the service-connected bilateral hearing loss is denied. 




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


